COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


DORA L. MOORE
                                                 MEMORANDUM OPINION *
v.   Record No. 0470-97-4                            PER CURIAM
                                                  SEPTEMBER 2, 1997
ALPHONSO W. MOORE


           FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                      Frank A. Hoss, Jr., Judge

           (Bryant A. Webb, on brief), for appellant.
           (David H. White, on brief), for appellee.



     Dora L. Moore (wife) appeals the decision of the circuit

court awarding her less than fifty percent of the marital share

of husband's pension and considering the negative equity of a

piece of marital real estate when calculating its value.      Wife

withdrew three other issues concerning custody and child support

initially raised.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.
                               Pension

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

support it."    Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
S.E.2d 675, 678 (1990).   "Unless it appears from the record that

the trial judge has not considered or has misapplied one of the

statutory mandates, this Court will not reverse on appeal."

Ellington v. Ellington, 8 Va. App. 48, 56, 378 S.E.2d 626, 630

(1989).

     The trial court determined that the marital share of

husband's Navy pension was approximately ninety percent of the

total pension.    Under Code § 20-107.3(G)(1), the trial court was

authorized to award wife no more than fifty percent of the

marital share.    In this case, both husband and wife worked during

the marriage and both parties had earned pension benefits in

their own names.   The trial court considered the parties' marital

property, including wife's separate pension benefits, and awarded

wife thirty percent of husband's monthly pension benefits.

Similarly, the trial court awarded husband thirty percent of

wife's pension.
     Wife acknowledged that the Virginia statutory scheme of

equitable distribution does not presume an equal division of

marital assets.    See Alphin v. Alphin, 15 Va. App. 395, 404, 424
S.E.2d 572, 577 (1992).   The equitable distribution decree

demonstrated that the trial court considered the statutory

factors before making its equitable distribution decision.

Therefore, because the trial court considered the statutory

factors, based its decision upon the evidence, and did not abuse

its discretion, we find no grounds for reversing the court's




                                  2
decision concerning wife's share of husband's pension.

                              Real Estate

        The trial court set out in detail, based upon the evidence

presented by the parties, the parties' respective expenses and

income derived from the various pieces of real estate purchased

during the marriage.    Based upon the evidence, the trial court

found that marital property located in Jacksonville, Florida had

a negative equity, i.e., the outstanding mortgage attached to the

property exceeded its estimated market value.    Wife contends,

without citation to authority, that a trial court may not

consider negative equity.    We find no support for this assertion.

Code § 20-107.3(C) expressly authorizes the trial court to

"apportion and order the payment of the debts of the parties."

Therefore, we find no error in the trial court's calculation of

the value of this piece of property based upon its outstanding

debt.
        Accordingly, the decision of the circuit court is summarily

affirmed.
                                                          Affirmed.




                                   3